DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 39 and 56 require a specific wall thickness for a honeycomb which is sufficient to reduce reaction time by increasing permeability. However, it is unclear what this refers to. The claims do not have reaction occurring at the honeycomb. Additionally, claim 39 recites the term “non-reactive components”. This is not defined in the original disclosure. It is unclear which materials would comprise this limitation. 
The term “elevated temperature” in claims 39 and 56 is a relative term which renders the claim indefinite. The term “elevated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the claims cannot be determined since the range for elevated temperatures cannot be envisioned by a person of ordinary skill. It is unclear which temperature would result in an increased permeability. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 41, 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The manner of operating the device does not limit the physical structure of the device. However, this does not limit the independent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 39-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wormser US 20120164032, in view of Zielinski et al US 20140044632 and further in view of Iwasaki et al. US 20120017555.
Regarding claims 39, 56 and 57, the reference teaches a system for calcium looping for carbon dioxide capture (Para [0002]). The reference teaches two reactors 102 and 104 connected to an inlet pipe 402 through which syngas and steam enter (Fig. 4 and Par [0113]). This input with plural valves (404, 410, 414) are shown (Fig. 4 and Para [0114]). This combination of pipes and valves is considered as the manifold as claimed in (a). The reactors 102 and 104 are considered as a pair of pressure vessels. Each of the two reactors comprising a fixed bed structure of sorbent, an input that is connected to the inlet pipe (402), and an outlet (see paragraphs [0017], [0023], [0141]; Fig. 4). The calcium oxide sorbents adsorb carbon dioxide and are heated to regenerate the sorbent releasing CO2 (Para [0086]-[0088]). Therefore, one of the reactors is operated as a calciner while the other is operated as a carbonator. The reference teaches that when the sorbent in a bed of a reactor reaches saturation, the valve is switched to direct the feed gas to the other reactor while the first one is regenerated (Para [0012]) alternating the reactors (Para [0022]). This is called the changeover (Para [0109]). The reference does not explicitly teach a sensor. However, the reference detects saturation of the sorbent bed (Para [0012]) and a CO2 pressure in the overhead of the bed (Para [0110]). This means a sensor to sense saturation or sense CO2 concentration is present. These detections are used to change the valves mechanisms (Para [0020]). Wormser promotes the use of composite sorbents (Para [0100]). The composite sorbent includes a calcium aluminate cement to the sorbent (CaO see Para [0100]). Other components of the cement are considered as the inert and the reference teaches that the cement does not itself react but raises and maintains temperature (Para [0101]). Further taught  an output pipe coupled to the reactors (102, 104) and having valves (420, 422, 416, 418) which control the flow of syngas and carbon dioxide from the reactors (102, 104) (see paragraph [0115]; Fig. 4). This grouping of pipes comprising the outlets of the reactors and valves controlling their flow is considered as the output manifold as claimed in (c). Also taught is a compressor assembly 120 comprising an input port coupled to the outlets 112, 118 of the reactors 102, 104, the compressor assembly compressing CO2 generated during calcination to a pipeline pressure and pulls a vacuum at the outlet of the calciner so that the calciner operates under vacuum (Para [0066]). The reference does not teach a sensor here but effects a changeover when carbon dioxide saturates the sorbent. This means a sensor or some sort of detection device is present that identifies CO2 concentration. When the saturation is detected, the changeover (considered as pressure switching) is started and valves 404 and 430 are closed. The compressor 426 drains the syngas in reactor 102 (initially operating as carbonator) until its pressure is decreased (Para [0118]). Reactor 102 is then filled with CO2 in preparation for its becoming a calciner, by opening valve 406.  Just before the CO2 used to flush out the syngas reaches the top of reactor 102, valve 442 is momentarily closed and valve 438 (which leads to CO2 processing) is momentarily opened (Para [0120]). At the same time changeover is be induced in the other reactor 104. Valve 410 is opened to flush out reactor 104 (Para [0121]). Just after reactor 104 is filled with syngas, valve 438 is opened until the syngas in the syngas/CO2 mixture is vented. Valves 416 and 438 are then shut off, and valves 418 and 414 are opened (Para [0122]). The changeover is completed and carbonation will occur now in reactor 104 and will continue until this is saturated. Since the process of the reference will induce a next changeover this means that the second reactor is now monitored for carbon dioxide saturation. Regarding the wave generation step, the wave generation seems like an inherent result of the process of step of performing the water gas shift. 
Wormser does not teach a sensor connected or communicated to a controller which controls valves. The reference detects a carbon dioxide concentration and uses this information to adjust the valves. However, no controller is taught. 
Zielinski et al. teaches a method and apparatus for removal of carbon dioxide from automobile household and industrial exhaust gases (Abstract). The carbon dioxide is absorbed by a sorbent inside a replaceable cartridge. The system of the reference includes one or more absorption cartridges or containers 102 that house therein absorbent material for absorbing carbon dioxide, an input connection assembly 104 that connects an exhaust assembly of an exhaust generating system with the cartridges 102 of the system 100, and an output connection assembly 106 which connects the cartridges 102 with the outside for outputting processed exhaust gas to the outside (Fig. 1 and Para [0026]). Additionally, the reference teaches including one or more carbon dioxide sensors or detectors 208 for sensing carbon dioxide concentrations in the exhaust gas prior to conveying the exhaust through the chamber(s) 203, and one or more carbon dioxide sensors or detectors 210 for sensing carbon dioxide concentrations in the processed exhaust gas after carbon dioxide absorption in the cartridges 202. In the embodiment shown, the system includes the carbon dioxide sensor 208 in the main line 204 f of the input connection assembly 204, and the carbon dioxide sensor 210 in the outlet line 216 of the output connection assembly 206 (Para [0044] and Fig. 1). The system is also equipped with an electronically activated valve assembly and carbon dioxide sensors, controlled by a computer of the vehicle or by a controller or computer for controlling the heating system (controller). The carbon dioxide sensors sense the concentration of carbon dioxide in the exhaust prior to, and after, being conveyed through one or more cartridges or through one or more groups of cartridges, and the computer monitors the state of the carbon dioxide absorption by the active cartridges based on the sensor readings. Based on the state of carbon dioxide absorption, the computer determines when switching from the active cartridges or active group of cartridges to one or more standby cartridges or groups of cartridges should be made and controls the valve assembly accordingly. The computer may also combine the carbon dioxide absorption information with other data collected by on-board sensors of the vehicle in making the switching determination and controlling the valve assembly. The reaction wave as claimed is not required by the device claim. The device is only required to be capable of generating the wave. This is shown by the presence of the controller here. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the sensor and controller system of Zielinski in the system of Wormser. One would be motivated to do so in an effort to automate the valve switching and precisely detect the carbon dioxide concentration in the reactors for determining when to switch the valves for gas flow. 
A further difference between the invention of Wormser and that of claim 1 is that the claim requires using a honeycomb. The reference teaches using a monolithic (Wormser Para [0084]) form but does not teach using a honeycomb structure. 
Iwasaki et al. teaches a honeycomb filter for capturing components in a fluid stream (Abstract). The honeycomb substrate can be used as a catalyst support (Para [0085]). Iwasaki et al. teaches a wall thickness of 0.31mm in the honeycomb (310m See Para [0075]). Iwasaki reference teaches that the honeycomb is made of ceramic or inorganic fibers such as aluminosilicate, alumina, ceria and mullite (Para [0049]). These materials are considered as non-reactive components since they are generally stable at steady state.
At the time of filing it would have been obvious to shape the sorbent of Wormser in the shape of honeycomb of Iwasaki. One would be motivated to do so in an effort to achieve a high surface area shape for the sorbent. 
A further difference is that the claims require a honeycomb wall thickness of 50 microns or less. However, matters relating to sizing are considered obvious (MPEP §2144.04 IV.A). The wall thickness will correspond to cell size and adsorption surface area directly. The increase in permeability due to increase in temperature is a property that will be expected since higher temperatures would make gases more volatile. 
Regarding claim 40, the Iwasaki reference teaches that the honeycomb is made of ceramic or inorganic fibers such as aluminosilicate, alumina, ceria and mullite (Para [0049]). These materials are considered as non-reactive components since they are generally stable at steady state. 
Regarding claims 41 and 42, the method of operating the device does not limit the physical structure of the device (MPEP §2144 II). 
Regarding claims 43 and 46, the reference of Wormser promotes the use of composite sorbents (Para [0100]). The composite sorbent includes a calcium aluminate cement to the sorbent (CaO see Para [0100]). Other components of the cement are considered as the inert and the reference teaches that the cement does not itself react but raises and maintains temperature (Para [0101]). 
At the time of filing it would have been obvious to use a honeycomb substrate that includes this calcium aluminate material. One would be motivated to do so because there a reasonable expectation of success for CO2 capture and the material does not itself react but raises and maintains the temperature (Para [0101]). 
Regarding claim 44, the selection of a specific quantity of the chemically inactive ingredient to maintain a predetermined temperature is non-limiting to the structure of the device. Manner of operating the device does not differentiate apparatus claims (MPEP §2114 II). 
Regarding claim 47, the use of fibers in the honeycomb is taught (Iwasaki Para [0049]). 
Regarding claim 48, the Wormser reference teaches an embodiment in which the syngas being processed by the carbon dioxide capture system can be first treated in a clean-up system that removes sulfur and halides (Fig. 3). This treated syngas is then forwarded to the inlet of the reactors 102 and 104 in the carbon capture section (Para [0133] and Fig. 3). 
Regarding claim 49, Wormser teaches a steam generator heat exchanger 444 which is connected to compressor 452 (Fig. 4 and Para [0116]). The reference teaches cooler 444 recovers heat from the carbon dioxide coming out of the reactors (Para [0116]). The reference shows steam coming out of this cooler which cools CO2 output stream from the reactors 102, 104 (See Fig. 4).
Regarding claims 50-52, the Wormser reference teaches that syngas from the clean-up section being passed to the carbon capture section is heated, to a suitable temperature required by the carbonator, by a heater 236 (Para [0134] and Fig. 2). The heater can adjust the temperature based on the temperature of the syngas coming from the clean-up unit (between 850-1000°F, See Para [0134]). This means that the heater is capable of controlling temperatures in a variety of temperature values. The intended use of this heater is not given patentable weight.
Regarding claim 53, the reference of Iwasaki et al. teaches a wall thickness of 0.31mm in the honeycomb (310m See Para [0075]).


Claims 54 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wormser US 20120164032, in view of Zielinski et al US 20140044632 and Iwasaki et al. US 20120017555, as applied to claims 39-53 above, and further in view of Gadkaree et al. US 20070261557.
Regarding claims 54 and 55, Wormser does not teach using a honeycomb shaped sorbent that has a plurality of honeycomb parallel beds. 
Gadkaree et al. teaches a system of honeycomb catalytic beds for removing components from a process stream (Abstract). The reference teaches a plurality of activated carbon honeycomb monoliths having a plurality of parallel cell channels bounded by porous channel walls traversing the honeycomb monolith from an upstream inlet end to a downstream outlet end. In one embodiment, two or more activated honeycomb monoliths can be positioned adjacent to each other in series from upstream to downstream such that at least a portion of a flue gas conveyed through the downstream outlet end of a first honeycomb monolith is subsequently conveyed through at least a portion of the upstream inlet end of an immediately downstream second honeycomb monolith. In an alternative embodiment, the two or more honeycomb monoliths can be positioned adjacent and substantially parallel to each other (Para [0012]). Gadkaree reference teaches that the honeycomb has a cell wall thickness as low as 0.001in (See Para [0044]). This is less than 50 microns (0.001in=~25 microns).
At the time of filing it would have been obvious to shape the sorbent of Wormser in the form of plural honeycomb monoliths in parallel, as taught by Gadkaree et al. One would be motivated to do so in an effort to achieve a high surface area for the sorbent. 



Allowable Subject Matter
Claim 56 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Wormser US 2012/0164032 does not teach a sorbent bed comprising a honeycomb sorbent material made of calcium aluminate and dolomite with dimensions thin enough to create a reaction time of less than one second.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,084,721. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require pressure vessels with honeycomb monoliths, sensors for CO2 monitoring, gas manifolds for receiving syngas and valve controllers for controlling inputs via the sensors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736       


/STEVEN J BOS/           Primary Examiner, Art Unit 1736